Title: To Thomas Jefferson from Anonymous, 11 September 1804
From: Anonymous
To: Jefferson, Thomas


               
                  
                     on or before 11 Sep. 1804
                  
               
               The Louisiana memorial abridged.
               Power despotic is infernal
               Freedom is a right eternal.
               Unchangeable in every time
               For every people, & for every clime.
               This truth your ancestors profess’d.
               And bled to make their Country bless’d.
               Why unto us the boon denied?
               Oh spread lov’d Freedom far & wide.
               Receive us to your arms as Brothers
               And grant us to make slaves of others.
            